Electronically Filed
                                                     Supreme Court
                                                     SCOT-XX-XXXXXXX
                                                     14-DEC-2018
                                                     10:01 AM




                         SCOT-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


   IN THE MATTER OF THE CONTESTED CASE HEARING ON THE WATER USE
PERMIT APPLICATION ORIGINALLY FILED BY KUKUI (MOLOKAI), INC., NOW
  REFILED AS A NEW GROUND USE BY MOLOKAI PUBLIC UTILITIES, LLC.


    APPEAL FROM THE COMMISSION ON WATER RESOURCE MANAGEMENT
                    (CASE NO. CHH-MO-97-01)

                       ORDER OF CORRECTION
                        (By: Pollack, J.)

          IT IS HEREBY ORDERED that the Opinion of the Court,
filed December 10, 2018, is corrected as follows:
          On page 24, in the final sentence of the Opinion,
delete the words “circuit court’s”.
          The Clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of this
change.
          DATED: Honolulu, Hawaii, December 14, 2018.
                                /s/ Richard W. Pollack
                                Associate Justice